




Exhibit 10.7
Name:
[●]
Number of Shares of Restricted Stock:
[●]
Date of Issue:
September 30, 2015



SURGERY PARTNERS, INC.
2015 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT


This agreement (the “Agreement”) evidences the exchange of [●] Class B Units
(the “Units”) of Surgery Center Holdings, LLC, a Delaware limited liability
company (“Holdings LLC”), for Restricted Stock of Surgery Partners, Inc., a
Delaware corporation (the “Company”) together with the right to certain payments
under the Income Tax Receivable Agreement (the “ITR Agreement”) as described in,
and in connection with the transactions contemplated by, that certain
Reorganization Agreement, dated as of September 30, 2015, between the Company,
Holdings, H.I.G. Surgery Centers, LLC (together with its affiliates, “H.I.G.”),
and the Members (as such term is defined in the Reorganization Agreement) (the
“Reorganization Agreement”), pursuant to which the Recipient agreed to exchange
a portion of the Recipient’s outstanding Class B Units in exchange for
Restricted Stock.
1.Restricted Stock. In connection with the transactions contemplated by the
Reorganization Agreement, on the date set forth above (the “Date of Issue”), the
Company hereby issues to [●] (the “Recipient”) the number of shares of
Restricted Stock set forth above (the “Restricted Stock”) (together with the
right to certain payments under the ITR Agreement as described in the
Reorganization Agreement) in exchange for the Units, as set forth on Schedule I
of the Reorganization Agreement. The Restricted Stock is issued on the terms
provided herein and subject to the terms of the Company’s 2015 Omnibus Incentive
Plan (as amended from time to time, the “Plan”), and the Recipient’s right to
the Restricted Stock is subject to the restrictions described in this Agreement
and the Plan.
2.Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan.
3.Vesting. As used in this Agreement with respect to any share of Restricted
Stock, the term “vest” means the lapsing of the restrictions described herein
with respect to such share, subject to the terms of the Plan. Unless earlier
terminated, relinquished, expired or forfeited, (a) 20% of the Restricted Stock
shall vest on each of the first, second, third, fourth and fifth anniversaries
of January 7, 2015; and (b) 100% of any then outstanding and unvested Restricted
Stock shall vest upon the earlier to occur of: (i) a Covered Transaction after
the Date of Issue, or (ii) the sale for cash by H.I.G., in one transaction or a
series of transactions, of eighty five percent (85%) or more of the shares of
common stock held by H.I.G. immediately following the transactions contemplated
by the Reorganization Agreement and prior to the completion of the Company’s
initial public offering; in all cases subject to the Recipient remaining in
continuous Employment through each applicable vesting date.
4.Forfeiture. Upon termination of the Recipient’s Employment for any reason,
including death, any shares of Restricted Stock subject to this Agreement that
are then outstanding and unvested shall be automatically and immediately
forfeited; moreover, any such Restricted Stock shall be automatically and
immediately forfeited for no consideration, upon violation by the Recipient of
any of the Restrictive Covenants (as defined below). The Recipient hereby (a)
appoints the Company as his or her attorney-in-fact to take such actions as may
be necessary or appropriate to effectuate a transfer of the record ownership of
any such shares that are unvested and forfeited hereunder, (b) agrees to deliver
to the Company, as a precondition to the issuance of any certificate or
certificates with respect to unvested Restricted Stock hereunder, one or more
stock powers, endorsed in blank, with respect to such shares, and (c) agrees to
sign such other powers and take such other actions as the Company may reasonably
request to accomplish the transfer or forfeiture of any unvested Restricted
Stock that is forfeited hereunder.
5.Transfer. The Restricted Stock may not be transferred except as expressly
permitted under Section 6(a)(3) of the Plan.




--------------------------------------------------------------------------------




6.Retention of Certificates, etc. Any certificates representing unvested
Restricted Stock shall be held by the Company. If unvested Restricted Stock is
held in book entry form, the Recipient agrees that the Company may give stop
transfer instructions to the depository to ensure compliance with the provisions
hereof.
7.Legends, Etc. Any certificates representing unvested Restricted Stock will
bear such legends as determined by the Company that discloses the restrictions
on transferability imposed on such Restricted Stock as a result of this
Agreement and the Plan. As soon as practicable following the vesting of any such
Restricted Stock, the Company shall cause a certificate or certificates covering
such shares, without the aforesaid legend, to be issued and delivered to the
Recipient, if applicable. If any shares of Restricted Stock or Stock are held in
book-entry form, the Company may take such steps as it deems necessary or
appropriate to record and manifest the restrictions applicable to such shares.
8.Dividends, etc. The Recipient shall be entitled to (a) receive any and all
dividends or other distributions paid with respect to those shares of Stock of
which he or she is the record owner on the record date for such dividend or
other distribution, and (b) vote any shares of Stock of which he or she is the
record owner on the record date for such vote; provided, however, that any
property (other than cash) distributed with respect to a share of Stock (the
“associated share”) acquired hereunder, including without limitation a
distribution of Stock by reason of a stock dividend, stock split or otherwise,
or a distribution of other securities with respect to an associated share, shall
be subject to the restrictions of this Agreement in the same manner and for so
long as the associated share remains subject to such restrictions, and shall be
promptly forfeited if and when the associated share is so forfeited; and further
provided, that the Administrator may require that any cash distribution with
respect to the shares of Stock be placed in escrow or otherwise made subject to
such restrictions as the Administrator deems appropriate to carry out the intent
of the Plan. References in this Section 8 to Stock shall refer, mutatis
mutandis, to any shares of Restricted Stock.
9.Sale of Vested Stock. The Recipient understands that he or she will be free to
sell any share of Restricted Stock once it has vested, subject to (a)
satisfaction of any applicable tax withholding requirements with respect to the
vesting or transfer of such share, (b) the completion of any administrative
steps (for example, but without limitation, the transfer of certificates) that
the Company may reasonably impose, and (c) applicable requirements of federal
and state securities laws. Shares of unvested Restricted Stock may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of except as
the Administrator may provide.
10.
Certain Tax Matters. The Recipient expressly acknowledges the following:

(a)The Recipient acknowledges and agrees that he or she will execute and deliver
to the Company promptly following the Date of Issue a copy of the Election
Pursuant to Section 83(b) of the Code, substantially in the form attached hereto
as Exhibit A (the “Election Form”). The Election Form shall be filed by the
Recipient with the appropriate Internal Revenue Service office(s) no later than
thirty (30) days after the Date of Issue. Prior to making such filing(s), the
Recipient shall provide a completed draft of such Election Form to the Company
for its review and approval. The Recipient acknowledges and agrees that he or
she has the sole responsibility to consult with his or her tax advisor to
determine if there is a comparable election to file in the state of his or her
residence and whether such a filing is desirable under the circumstances.
(b)The issuance or vesting of the Restricted Stock acquired hereunder, and the
payment of dividends with respect to such shares, may give rise to “wages”
subject to withholding. The Recipient expressly acknowledges and agrees that the
Recipient’s rights hereunder are subject to the Recipient promptly paying to the
Company in cash or by such other means) as may be acceptable to the
Administrator in its sole discretion (including through the Company’s
withholding of shares of Stock, but not in excess of the minimum withholding
required by law), all amounts required to be withheld with respect to U.S.
federal, state, local and non-U.S. taxes. The Recipient authorizes the Company
and its Affiliates to withhold such amounts from any amounts otherwise payable
to the Recipient, but nothing in this sentence should be construed as relieving
the Recipient of any liability for satisfying his or her obligation under the
preceding provisions of this Section.
(c)The Company and the Recipient acknowledge and agree that as of the Date of
Issue, the fair market value of each of the Restricted Stock and of the Units
exchanged therefore is $[●]. The parties shall prepare and file all tax returns,
including the Election Form, consistent with such fair market value.



-2-





--------------------------------------------------------------------------------




11.Forfeiture; Recovery of Compensation. By accepting the Restricted Stock, the
Recipient expressly acknowledges and agrees that his or her rights, and those of
any permitted transferee of the Restricted Stock, under this Agreement, with
respect to the Restricted Stock or any Stock received following the vesting of
the Restricted Stock or proceeds from the disposition thereof, are subject to
Section 6(a)(5) of the Plan (including any successor provision). Nothing in the
preceding sentence shall be construed as limiting the general application of
Section 15 of this Agreement.
12.Confidential Information. Other than in the performance of his or her duties
as an Employee, during the Restrictive Period (as defined below) and thereafter,
the Recipient shall keep secret and retain in strictest confidence, and shall
not, without the prior written consent of the Company, furnish, make available
or disclose to any third party or use for the benefit of the Recipient or any
third party, any Confidential Information. As used in this Agreement,
“Confidential Information” shall mean any information relating to the business
or affairs of the Company, any of its Affiliates or the business of owning,
operating, developing and/or managing, or providing management or administrative
services to, (a) ambulatory surgery centers anywhere in the United States or (b)
physician-owned surgical hospitals within a fifty (50) mile radius of any
hospital that is owned, operated, developed or managed by Company or any
Affiliate of Company (the “Business”), including but not limited to any
technical or non-technical data, formulae, compilations, programs, devices,
methods, techniques, designs, processes, procedures, improvements, models,
manuals, financial data, acquisition strategies and information, information
relating to operating procedures and marketing strategies, and any other
proprietary information used by the Company or any of its Affiliates in
connection with the Business, irrespective of its form; provided, however, that
Confidential Information shall not include any information which is in the
public domain or becomes known in the industry, in each case through no wrongful
act on the part of the Recipient. The Recipient acknowledges that the
Confidential Information is vital, sensitive, confidential and proprietary to
the Company and its Affiliates. The Recipient will immediately notify the
Company of any unauthorized possession, use, disclosure, copying, removal or
destruction, or attempt thereof, of any Confidential Information by anyone of
which the Recipient becomes aware and of all details thereof. The Recipient
shall take all reasonably appropriate steps to safeguard Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. The Recipient shall deliver to the Company at the termination or
expiration of the Recipient’s Employment, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
computers, printouts and software and other documents and data (and copies
thereof) embodying or relating to the Confidential Information or the business
of the Company or any of its Affiliates which the Recipient may then possess or
have under his or her control.
13.Restrictive Covenants. The Recipient acknowledges that in the course of the
Recipient’s Employment, the Recipient has been or will be given access to and
has or will become familiar with trade secrets of the Company or of its
Affiliates, or of their predecessors or successors, and with other Confidential
Information and that the Recipient’s services have been and shall be of special,
unique and extraordinary value to the Company and its Affiliates. Therefore, and
in further consideration of the Restricted Stock issued hereunder and
compensation to be paid to the Recipient by the Company and its Affiliates, and
to protect the Company’s and its Affiliates’ Confidential Information, business
interests and goodwill:
(a)Non-compete. The Recipient hereby agrees that for a period commencing on the
date hereof and ending on the date of termination of the Recipient’s Employment
(the “Termination Date”), and thereafter, through the period ending on the first
anniversary of the Termination Date (collectively, the “Restrictive Period”),
the Recipient shall not, directly or indirectly, as employee, agent, consultant,
stockholder, director, co‑partner or in any other individual or representative
capacity, own, operate, manage, control, engage in, invest in or participate in
any manner in, act as a consultant or advisor to, render services for (alone or
in association with any person, firm, corporation or entity), or otherwise
assist any person or entity (other than the Company and its Affiliates) that
engages in or owns, invests in, operates, manages or controls any venture or
enterprise that directly or indirectly engages or is actively developing or
attempting to develop in any element of the Business anywhere within a 50-mile
radius of the Nashville metropolitan area or within a 50-mile radius of any area
(or in the event such area is a major city, the metropolitan area relating to
such city) in which the Company or any of its Affiliates on the Termination Date
actively engages or is actively developing or attempting to develop in any
element of the Business (the “Territory”); provided, however, that nothing
contained herein shall be construed to prevent the Recipient from investing in
the stock of any competing corporation listed on a national securities exchange
or traded in the over‑the‑counter market, but only if the Recipient is not
involved in the business of said corporation and if



-3-





--------------------------------------------------------------------------------




the Recipient and the Recipient’s associates (as such term is defined in
Regulation 14(A) promulgated under the Securities Exchange Act of 1934, as in
effect on the date hereof), collectively, do not own more than an aggregate of
3% of the stock of such corporation. With respect to the Territory, the
Recipient specifically acknowledges that the Company intends to expand the
Business into and throughout the United States. The restrictions set forth in
this Section 13(a) shall not apply to the Recipient if the Recipient’s
Employment is terminated by the Company or any of its Affiliates without Cause
or due to the Recipient’s resignation for Good Reason. If the Recipient is party
to an effective employment or severance-benefit agreement with the Company or an
Affiliate that contains a definition of “Good Reason,” the definition set forth
in such agreement will apply with respect to the Recipient under this Agreement
for so long as such agreement is in effect. Otherwise, for purposes of this
Agreement, “Good Reason” will mean any of the following events or conditions
occurring without the Recipient’s express written consent: (i) a material
reduction in the Recipient’s base compensation, (ii) a material diminution of
the Recipient’s level of responsibilities for the Company, (iii) a material
reduction in the aggregate level of deferred compensation and health and welfare
benefits provided by the Company to the Recipient, other than any such reduction
that affects, or that is similar to a change in benefits that affects, all other
similarly situated Employees, or (iv) a change of fifty (50) miles or more in
the Recipient’s principal work location; provided, however, that in order to be
able to terminate his or her employment for Good Reason, (A) the Recipient must
notify the Company in writing of the first occurrence of the Good Reason
condition within thirty (30) days of the first occurrence of such condition; (B)
the Recipient must cooperate in good faith with the Company's efforts, for a
period not less than thirty (30) days following such notice (the “Cure Period”),
to remedy the condition; (C) notwithstanding such efforts, there shall have been
a continuation of the Good Reason condition beyond the end of the Cure Period;
and (D) the Recipient must terminate his or her employment within thirty (30)
days after the end of the Cure Period. If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred. Termination of employment for Good Reason is intended to be an
involuntary separation of service for purposes of Section 409A, and will be
construed accordingly.
(b)Interference with Relationships. Without limiting the generality of the
provisions of Section 13(a) hereof, the Recipient hereby agrees that, for a
period commencing on the date hereof and ending on the Termination Date, and
thereafter, through the period ending on the second anniversary of the
Termination Date (the “Non-Solicit Restrictive Period”), the Recipient will not,
directly or indirectly, as employee, agent, consultant, stockholder, director,
partner or in any other individual or representative capacity, (i) solicit or
encourage, or participate in any business which solicits or encourages (A) any
person, firm, corporation or other entity which has executed, or proposes to
execute, a management services agreement or other services agreement with the
Company or any of its Affiliates at any time during the term of this Agreement,
or from any successor in interest to any such person, firm, corporation or other
entity, for the purpose of securing business or contracts related to any element
of the Business, or (B) any present customer or patient of the Company or of any
of its Affiliates or of any practice or facility (i) in which the Company or any
of its Affiliates has an ownership interest or (ii) that is managed by or
receives other services from the Company or any of its Affiliates in connection
with any element of the Business (an “Affiliated Practice”) to terminate or
otherwise alter his, her or its relationship with the Company or any of its
Affiliates or such Affiliated Practice; provided, however, that nothing
contained herein shall be construed to prohibit or restrict the Recipient from
soliciting business from any such parties on behalf of the Company or any of its
Affiliates in performance of the Recipient’s duties as an Employee, or (ii)
divert, entice away, solicit or encourage, or attempt to divert, entice away,
solicit or encourage, any physician who utilizes or has invested in an
Affiliated Practice to become an owner, investor or user of another practice or
facility that is not an Affiliated Practice or approach any such physician for
any of the foregoing purposes or authorize or assist in the taking of any such
action by any third party. In addition, at all times from and after the
Termination Date, the Recipient shall not contact or communicate in any manner
with any of the Company’s or any of its Affiliates’ suppliers or vendors, or any
other third party providing services to the Company or any of its Affiliates,
regarding the Company, any of its Affiliates or any Company- or any such
Affiliate-related matter (which suppliers, vendors or third party service
providers will include, without limitation, any third party with whom the
Company or any of its Affiliates was, during the term of the Recipient’s
Employment, contemplating engaging, or negotiating with, for the future
provision of products or services).
(c)Non-solicitation. Other than in the performance of the Recipient’s duties in
connection with the Recipient’s Employment, during the Non-Solicit Restrictive
Period, the Recipient shall not, directly or indirectly, as employee, agent,
consultant, stockholder, director, co partner or in any other individual or



-4-





--------------------------------------------------------------------------------




representative capacity, employ, recruit or solicit for employment or
engagement, any person who is employed or engaged by the Company or any of its
Affiliates or any of its Affiliated Practices during the Non-Solicit Restrictive
Period, or otherwise seek to influence or alter any such person’s relationship
with any of the Affiliated Practices, the Company or any of their Affiliates;
provided, however that responses to a general solicitation (such as an internet
or newspaper solicitation) that are not targeted towards any particular person
shall not be deemed to be a violation of the restrictions set forth in this
Section 13(c).
(d)Blue Pencil. If any court of competent jurisdiction shall at any time deem
the term of this Agreement or any particular Restrictive Covenant (as defined
below) too lengthy or the Territory too extensive, the other provisions of this
Section 13 shall nevertheless stand, the Restrictive Period herein shall be
deemed to be the longest period permissible by law under the circumstances and
the Territory herein shall be deemed to comprise the largest territory
permissible by law under the circumstances. The court in each case shall reduce
the time period and/or Territory to permissible duration or size.
(e)Covenant Not to Disparage. During the Restrictive Period and thereafter, the
Recipient shall not disparage, denigrate or derogate in any way, directly or
indirectly, the Company, any of its Affiliates, or any of its or their
respective agents, officers, directors, employees, parent, subsidiaries,
affiliates, Affiliated Practices, affiliated doctors (including any physicians
who utilize or have invested in any Affiliated Practice), representatives,
attorneys, executors, administrators, successors and assigns (collectively, the
“Protected Parties”), nor shall the Recipient disparage, denigrate or derogate
in any way, directly or indirectly, her experience with any Protected Party, or
any actions or decisions made by any Protected Party.
(f)Remedies. The Recipient acknowledges and agrees that the covenants set forth
in this Section 13 and the preceding Section 12 (collectively, the “Restrictive
Covenants”) are reasonable and necessary for the protection of the business
interests of the Company and its Affiliates, that irreparable injury may result
to the Company and its Affiliates if the Recipient breaches any of the terms of
said Restrictive Covenants, and that in the event of the Recipient’s actual or
threatened breach of any such Restrictive Covenants, the Company and its
Affiliates will have no adequate remedy at law. The Recipient accordingly agrees
that in the event of any actual or threatened breach by her of any of the
Restrictive Covenants, the Company and its Affiliates shall be entitled to
immediate temporary injunctive and other equitable relief subject to hearing as
soon thereafter as possible. Nothing contained herein shall be construed as
prohibiting the Company or any of its Affiliates from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of any damages which it is able to prove. In addition and supplementary
to other rights and remedies existing in its (or their) favor, in the event of
the material breach by the Recipient of any of the provisions of this Section
13, the Company (and/or its Affiliates) shall be entitled to require the
Recipient to account for and pay over to the Company (and/or its Affiliates) all
compensation, profits, moneys, accruals, increments or other benefits actually
derived from or received as a result of any transactions constituting a breach
of the covenants contained in this Agreement. In addition, in the event of an
alleged breach or violation by the Recipient of this Section 13, the restricted
periods set forth in this Section 13 shall be tolled until such breach or
violation has been duly cured.
(g)Acknowledgement. The Recipient understands that the foregoing restrictions
may limit his or her ability to earn a livelihood in a business similar to the
business of the Company and its Affiliates, but the Recipient nevertheless
believes that the Recipient has received and will receive sufficient
consideration and other benefits as an Employee of the Company and as otherwise
provided hereunder to clearly justify such restrictions which, in any event
(given his or her education, skills and ability), the Recipient does not believe
would prevent him or her from otherwise earning a living. The Recipient
acknowledges that the Restrictive Covenants are reasonable and that the
Recipient has reviewed the provisions of this Agreement with his or her legal
counsel. The Recipient shall inform any prospective or future employer of any
and all restrictions contained in this Agreement and provide such employer with
a copy of such restrictions, prior to the commencement of that employment.
14.Effect on Employment. The issuance of the Restricted Stock will not give the
Recipient any right to be retained as an employee of, or other service provider
to, the Company or any of its Affiliates, affect the right of the Company or any
of its Affiliates to discharge or discipline such Recipient at any time, or
affect any right of such Recipient to terminate his or her Employment at any
time.
15.Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the Date of Issue has been furnished



-5-





--------------------------------------------------------------------------------




to the Recipient. By acceptance of the Restricted Stock, the Recipient agrees to
be bound by the terms of the Plan and this Agreement. In the event of any
conflict between the terms of this Agreement and the Plan, the terms of the Plan
shall control.
16.Acknowledgements. The Recipient acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument,
(ii) this agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, shall
constitute an original signature for all purposes hereunder and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the Recipient.
[The remainder of this page is intentionally left blank]





-6-





--------------------------------------------------------------------------------






Executed as of the _____ day of September, 2015.


Company:                    SURGERY PARTNERS, INC.
    




By: ______________________________
Name:
Title:














Recipient:                    __________________________________
Name:


                        
Address:
__________________________________
__________________________________
__________________________________















[Signature Page to Restricted Stock Agreement]



--------------------------------------------------------------------------------






EXHIBIT A


ELECTION PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income as
compensation for services the excess (if any) of the fair market value of the
property described below over the amount paid for such property.
1.    The name, taxpayer identification number, address of the undersigned, and
the taxable year for which this election is being made are:
Taxpayer’s Name:     
Taxpayer’s Social Security Number:     
Address:     
Taxable Year: Calendar Year 2015


2.    The property that is the subject of this election is [●] unvested shares
of common stock of Surgery Partners, Inc., a Delaware corporation (the
“Company”), representing restricted shares of common stock of the Company
(“Restricted Stock”).
3.    The Restricted Stock was transferred to the undersigned on September 30,
2015.
4.    The Restricted Stock is subject to the following restrictions: (a)
restrictions on vesting based on continued service through the applicable
vesting date, (b) immediate forfeiture upon a termination of employment with the
Company or an affiliate, and (c) restrictions should the undersigned wish to
transfer the Restricted Stock (in whole or in part).
5.    The fair market value of the Restricted Stock at the time of transfer
(determined without regard to any restrictions other than a nonlapse restriction
as defined in Section 1.83-3(h) of the Income Tax Regulations) is $[●].
6.    For the Restricted Stock transferred, the undersigned transferred $[●]
worth of Class B Units of Surgery Center Holdings, LLC, a Delaware limited
liability company.
7.    The amount to include in gross income is $0.
The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.


Date: ___________________                ___________________________________
Taxpayer


